Citation Nr: 0937375	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-13 778	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis secondary 
to service-connected lumbosacral ankylosing spondylitis.

2.  Entitlement to service connection for a heart condition 
secondary to service-connected lumbosacral ankylosing 
spondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1962 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California and issued by the Los Angles, 
California RO, which denied the benefits sought on appeal.


FINDING OF FACT

While the adjudication of the Veteran's appeal was pending, 
the Board received notice that the Veteran had died in July 
2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to take further action on the merits of this 
appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2008); but see Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, while the adjudication of the Veteran's appeal 
was pending, the Board received notice indicating that the 
Veteran had died in July 2008.  As a matter of law, Veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the Veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


